Citation Nr: 0300446	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 until 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) from an April 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a September 1997 Board decision, service connection 
for a low back condition was denied.

3.  The evidence added to the record since September 1997, 
when viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying the 
veteran's claim of entitlement to service connection for a 
low back condition is final.  38 U.S.C.A. §§ 7103(a) and 
7104 (West 1991 & Supp. 2002).

2.  The evidence received subsequent to the September 1997 
Board decision is not new and material, and the 
requirements to reopen a claim of entitlement to service 
connection for a low back condition have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Analysis

The veteran initially raised a claim of entitlement to 
service connection for a low back condition in August 
1995.  That claim was denied in a June 1996 rating 
decision.  An appeal followed, culminating in a September 
1997 denial by the Board.  The evidence of record at that 
time included the veteran's service medical records, his 
contentions, including those raised at a personal hearing, 
lay statements, reports of VA examinations, and VA and 
private treatment records.  The claim was denied because 
although the veteran was treated during service, on one 
occasion, for lumbar strain after he fell down some 
stairs, there was no medical evidence linking the post-
service back disorder to that injury.  In fact, a VA 
examiner in 1996 had thoroughly reviewed the evidence and 
rendered an opinion that the veteran's back complaints 
were not related to his military service or incidents 
therein.

In June 1998, the veteran requested that his claim be 
reopened.  A September 1998 rating decision denied the 
claim.  In May 2000, he again requested that his claim be 
reopened.  Further denials followed in August 2000 and in 
April 2001. 

The veteran seeks entitlement to service connection for a 
low back condition.  As discussed above, that issue was 
considered and denied by the Board in September 1997.  
When the Board disallows a claim, a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) 
and 7104(a); 38 C.F.R. § 20.1100.  The veteran has not 
requested reconsideration of the Board's 1997 decision.  
Moreover, the veteran was advised of his right to appeal 
the Board's decision to the United States Court of Appeals 
for Veterans Claims.  He did not do so.  Therefore, the 
Board's 1997 decision is final. 

The Board notes that the September 1998 rating decision 
that denied reopening of this claim was also not appealed 
by the veteran.  In the April 2001 rating decision, the RO 
indicated that the 1998 rating decision was being 
reconsidered under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Section 7 of the VCAA provided for readjudication of 
claims denied as not well grounded where the denial became 
final between July 14, 1999, and enactment of the VCAA on 
November 9, 2000.  The September 1998 decision "became 
final" in September 1999 when the veteran did not file a 
notice of disagreement.  Regardless of the status of the 
September 1998 rating decision, the September 1997 Board 
decision remains final, as discussed above.

In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new 
and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, 
it is important that there be a complete record upon which 
the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or 
disability.  Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (August 29, 2001).  Since this claim was 
received before that date, the law in effect when the 
claim was filed is applicable.  That is the standard 
discussed above.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If 
the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999). 

The RO initially denied reopening this claim.  However, in 
an April 2001 rating decision, the RO found that new and 
material evidence had been submitted to reopen this claim, 
and then denied the claim on the merits.  Regardless of 
the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening 
after a prior unappealed RO denial); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the Board in September 1997 include VA 
outpatient treatment reports dated from June 1995 to June 
2000, received by the RO in September 2000 and October 
2000.  Although such reports were not previously of 
record, they merely demonstrate a current disability, 
which was already established by evidence of record at the 
time of the September 1997 Board decision.  Thus, such 
evidence is cumulative and redundant, and is not "new" 
under 38 C.F.R. § 3.156(a).  

Also submitted subsequent to the September 1997 Board 
decision was a January 2002 statement written by the 
veteran's sister.  That statement reported that the 
veteran had injured his back in service.  Such information 
was already available from the service medical records, 
and hence that submission also was cumulative and 
redundant.  

The veteran has also submitted his contentions, including 
a lengthy statement contained in a January 2002 VA 
outpatient treatment note.  For the most part, his 
contentions remain the same as those previously raised in 
connection with his original claim.  He had previously 
discussed the circumstances surrounding the in-service 
back injury, had previously alleged re-injuring his back 
during service while performing martial arts, had 
previously alleged being threatened with jail if he sought 
treatment, and had previously alleged recurrent episodes 
of back pain following service.  The only "new" allegation 
is that he now says he was actually medically discharged 
from service because of his back condition.

Finally, the newly submitted evidence includes a July 2000 
lay statement from J.B.R., a friend of the veteran.  His 
statement confirmed present suffering by the veteran due 
to the veteran.  J.B.R. also stated that the veteran 
informed him of injuring his back in service.  Both 
evidence of present disability and of in-service treatment 
were previously of record.  Thus, this July 2000 letter is 
also cumulative and redundant, and not "new" as 
contemplated under 38 C.F.R. § 3.156(a).
  
In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the 
September 1997 Board decision do not support the veteran's 
contention that his current low back disability is 
causally related to service.  To be material, the evidence 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, 
that it must be considered in order to fairly decide the 
claim.  See 38 C.F.R. § 3.156(a) (emphasis added).  The 
basis of the Board's denial in 1997 was that there was a 
lack of competent medical evidence linking the veteran's 
post-service back disorder(s) to disease or injury 
incurred during service.  That evidence remains lacking in 
this case.  As the additional evidence does not address 
the issue of nexus, it does not bear directly and 
substantially upon the specific matter under 
consideration, and as such, the evidence is not "material" 
under 38 C.F.R. § 3.156(a).  

Nothing has changed from a medical or factual standpoint 
since the 1997 Board decision.  The appellant has offered 
no new arguments in his attempt to reopen.  Although he is 
certainly competent to report experiencing any symptoms, 
his allegations alone are not so significant that this 
claim must be reopened.  The appellant does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  This applies even where 
the appellant has added some additional descriptive 
details, without any showing of how such additional 
descriptive details are of any consequence.  For this 
reason, his allegations are not probative.  There is no 
support for his current allegation that he was discharged 
from service because of his back condition.  In sum, he is 
not competent to state that his back condition was caused 
or aggravated by his military service.  There is a 
complete lack of medical evidence indicating that there is 
any relationship between the appellant's back condition 
and his period of service.  Where, as here, the 
determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 38 
U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

There was no medical evidence in 1997 indicating that the 
post-service back disorder was somehow related to the 
appellant's military service, and there remains a lack of 
such evidence.  The circumstances of this case are similar 
to those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence 
being proffered has been fairly considered and that 
further rearticulation of already corroborated evidence 
is, indeed, cumulative."  Paller, 3 Vet. App. at 538.  
Accordingly, the Board finds that the evidence received 
subsequent to September 1997 is not new and material and 
does not serve to reopen the claim for service connection 
for a low back condition.  Until the appellant meets his 
threshold burden of submitting new and material evidence 
in order to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


B.  Duty to Assist

VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name 
and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning 
the appellant is of record and sufficient to complete his 
claim for benefits.  The rating decision on appeal, as 
well as the statement of the case (SOC), informed the 
appellant of the types of evidence needed to substantiate 
his claim. 

Furthermore, the appellant was sent letters throughout the 
claims process asking him for specific information and 
evidence.  Also, the April 2002 SOC specifically informed 
the appellant of the provisions of the VCAA including what 
evidence was needed to substantiate this claim.  VA's duty 
to notify the appellant also includes the duty to tell him 
what evidence, if any, he is responsible for submitting to 
substantiate his claim and what development the VA would 
do.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
That was done in this case.  The April 2002 SOC 
specifically informed the appellant what was needed from 
him and what VA would obtain on his behalf.  For example, 
the SOC told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested. 

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate this 
claim, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, the appellant has not referenced any unobtained 
evidence that might aid his claim or that might be 
pertinent to the claim.  The RO made exhaustive efforts to 
obtain all relevant federal and private medical records 
from every source referenced by the appellant.  As a 
result of such assistance, the claims file contains 
service medical records and a VA examination dated 
February 1996.  Also of record are VA outpatient treatment 
reports dated from July 1992 to January 2002.  Moreover, 
lay statements dated August 1996 and July 2000 from 
friends of the veteran, and dated January 2002 from his 
sister, are associated with the claims file.  

The Board has reviewed the veteran's statements, as well 
as the medical evidence, and notes that, in a January 2002 
VA outpatient treatment note, the veteran stated that "at 
some point" after service his mother took him to a doctor 
who diagnosed severe back strain.  His testimony in 1996 
establishes that the doctor he is currently referring to 
was Dr. Dunlop who saw him at the Zion Clinic beginning in 
1982.  Those records were obtained and considered in 
connection with his original claim.  There is no 
indication that any other relevant records exist that have 
not been obtained.  The veteran has never asserted that 
any physician has told him his back disorder is related to 
disease or injury during service.  

Finally, while the basis of the denial is the absence of 
nexus evidence linking the current disability to active 
duty, the Board finds that VA is not obligated to afford 
the veteran a physical examination in this case.  With a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, 
and if that evidence is then not new and material, the 
claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  VA does not have a duty to provide the appellant a 
VA examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. 
§ 5103A(f) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2002).  The Board notes the veteran 
was provided an examination in conjunction with his prior 
claim, which included review of the claims file and an 
opinion as to etiology.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, another examination is not required. 


















	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service 
connection for a low back condition is denied.


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

